Order entered July 13, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01211-CV

                              ENNIS HAYWOOD, Appellant

                                              V.

                            JPACK INVESTMENTS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-04786-E

                                          ORDER
       In light of the Court’s opinion of this date, we DENY appellee’s June 29, 2018 motion to

dismiss as moot.


                                                    /s/   DAVID J. SCHENCK
                                                          JUSTICE